       Case: 1:19-cr-00251-SL Doc #: 579 Filed: 04/29/20 1 of 7. PageID #: 4046




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                        )          CASE NO. 1:19-cr-251-4
                                                 )
                                                 )
                       PLAINTIFF,                )          JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )          MEMORANDUM OPINION AND
                                                 )          ORDER
TRAVON GALES,                                    )
                                                 )
                                                 )
                      DEFENDANT.                 )

        This matter is before the Court on the motion of defendant Travon Gales (“Gales”) for a

compassionate release due to COVID-19 circumstances. (Doc. No. 575 [“Mot”].) Plaintiff

United States of America (the “government”) opposes the motion (Doc. No. 577 [“Opp’n”].) For

the reasons that follow, Gales’ motion is denied without prejudice.


      I. BACKGROUND

        On April 24, 2019, Gales was one of twenty-one defendants charged in a drug

conspiracy. (Doc. No. 13 [Indictment].) On October 2, 2019, Gales entered a plea of guilty to

one count of conspiracy to possess with intent to distribute and distribute fentanyl, in violation of

21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C), possession of a controlled substance with intent to

distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). (10-2-2019

Minutes; Doc. No. 327 [R&R]; Doc. No. 422 [Order adopting R&R and accepting guilty plea];

Doc. No. 423 [Plea Agreement].)
     Case: 1:19-cr-00251-SL Doc #: 579 Filed: 04/29/20 2 of 7. PageID #: 4047




       On January 28, 2020, the Court sentenced Gales to a term of imprisonment of 75 months.

(1-28-2020 Minutes; Doc. No. 507 [Judgment].) Gales is currently serving his sentence at FCI

Elkton and has a projected release date of July 4, 2025. See https://www.bop.gov/inmateloc/ (last

visited 4-28-2020).

       On April 21, 2020, Gales filed the present motion, pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), for an order for a compassionate release. (Mot. at 4022.) In support of his

motion, Gales maintains that he “suffers from asthma and requires an inhaler.” (Id.) He posits

that, “[b]ased on FCI Elkton’s reported COVID-19 infection rates (four times the national

average) and death rates (40 times the national average), continued incarceration poses an

extraordinary and compelling health risk to Mr. Gales, who suffers from a primary underlying

condition that exacerbates COVID-19 and makes him especially vulnerable to complications,

pneumonia and death.” (Id.)

       The government argues that Gales’ motion should be denied because he has not

exhausted his administrative remedies. (Opp’n at 4036.) Gales does not represent, and there is no

evidence in the record to suggest, that he has exhausted his administrative remedies. Gales asks

the Court to waive the exhaustion requirements under § 3582(c)(1)(A) and “order[] his

immediate release to home confinement and then to return to prison, community confinement, or

additional home confinement to serve the rest of his prison term.” (Mot. at 4027-28.)


   II. DISCUSSION

       The sentencing court has no inherent authority to modify an otherwise valid sentence.

United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, the authority of the

Court to resentence a defendant is limited by statute. United States v. Houston, 529 F.3d 743,
                                                2
      Case: 1:19-cr-00251-SL Doc #: 579 Filed: 04/29/20 3 of 7. PageID #: 4048




748–49 (6th Cir. 2008) (citing United States v. Ross, 245 F.3d 577, 858 (6th Cir. 2001)). Title 18

U.S.C. § 3582(c)(1)(A) provides that courts may “reduce [an inmate’s] term of imprisonment

(and may impose a term of probation or supervised release with or without conditions that does

not exceed the unserved portion of the original term of imprisonment)” where “extraordinary and

compelling reasons warrant [release],” or the prisoner’s age and other factors make release

appropriate. 18 U.S.C. § 3582(c)(1)(A).

       Prior to 2018, only the Bureau of Prisons (“BOP”) could move a district court under §

3582(c)(1)(A) for the compassionate release of a federal prisoner. On December 21, 2018, the

First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow prisoners to directly petition courts

for compassionate release. The amendment provides prisoners with two direct routes to court: (1)

file a motion after fully exhausting administrative appeals of the BOP’s decision not to file a

motion for compassionate release, or (2) file a motion after “the lapse of 30 days from the receipt

. . . of such a request” by the warden of the prisoner’s facility. 18 U.S.C. § 3582(c)(1)(A). No

exceptions to the exhaustion requirement are listed in the statute.

       Gales does not represent that he has exhausted all administrative rights to appeal the

BOP’s failure to bring a motion on his behalf, or that 30 days has passed since the warden of his

facility received a request from him to file such a motion. Instead, Gales requests that the Court

excuse his failure to exhaust. Courts are split on whether a district court may waive the

exhaustion and 30-day requirement due to the exigent circumstances presented by COVID-19.

Compare United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3 (S.D.N.Y. Apr.

3, 2020) (waiving exhaustion requirement in light of COVID-19); United States v. Colvin, No.

3:19cr179 (JBA), 2020 WL 1613943, at *2 (D. Conn. Apr. 2, 2020) (same); with United States v.

                                                 3
      Case: 1:19-cr-00251-SL Doc #: 579 Filed: 04/29/20 4 of 7. PageID #: 4049




Raia, 954 F.3d 594 (3rd Cir. 2020) (finding exhaustion requirement in § 3582 mandatory);

United States v. Alam, No. 15-20351, 2020 WL 1703881, at *2 (E.D. Mich. Apr. 8, 2020)

(collecting cases finding that “a failure to satisfy 18 U.S.C. § 3582(c)(1)(A)’s filing requirements

bars defendants from filing motions for compassionate release, and that the judiciary has no

power to craft an exception to these requirements for defendants seeking release during the

COVID-19 pandemic”); see also United States v. Johnson, No. RDB-14-0441, 2020 WL

1663360, at *2 (D. Md. Apr. 3, 2020) (holding that the “exhaustion requirements of §

3582(c)(1)(A) are jurisdictional in nature, and [the district] court may not expand its jurisdiction

by waiving such requirements”).

       In Raia, the Third Circuit ruled that the fact that the petitioner did not wait the requisite

30-day period before seeking a compassionate release from the district “present[ed] a glaring

roadblock foreclosing compassionate release[.]” Raia, supra. In so ruling, the court explained:

       We do not mean to minimize the risks that COVID-19 poses in the federal prison
       system, particularly for inmates like Raia [68 year old individual with diabetes
       and “heart issues”]. But the mere existence of COVID-19 in society and the
       possibility that it may spread to a particular prison alone cannot independently
       justify compassionate release, especially considering BOP’s statutory role, and its
       extensive and professional efforts to curtail the virus’s spread. See generally
       Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
       https://www.bop.gov/resources/news/20200313_covid19.jsp. Given BOP’s shared
       desire for a safe and healthy prison environment, we conclude that strict
       compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and
       critical—importance. And given the Attorney General’s directive that BOP
       “prioritize the use of [its] various statutory authorities to grant home confinement
       for inmates seeking transfer in connection with the ongoing COVID-19
       pandemic,” we anticipate that the exhaustion requirement will be speedily
       dispatched in case like this one. Memorandum from Attorney Gen. to Dir., Bureau
       of Prisons 1 (Mar. 26, 2020), https://www.justice.gov/file/1262731/download. So
       we will deny Raia’s motion.

Id.

                                                 4
     Case: 1:19-cr-00251-SL Doc #: 579 Filed: 04/29/20 5 of 7. PageID #: 4050




       The Court agrees with the reasoning and logic of the Third Circuit. In addition to a lack

of any indication in the language of § 3582(c)(1)(A) that the exhaustion requirement is

discretionary or may be waived, the exhaustion requirement serves the important purpose of

allowing the BOP—an agency that is in a better position to understand an inmate’s health and

circumstances relative to the rest of the prison population and identify “extraordinary and

compelling reasons” for release—the opportunity to address such requests in the first instance.

Accordingly, the Court “will not read an exception into § 3582(c)(1) which does not exist[,] and

Gales’ motion is denied for failure to exhaust his administrative remedies. See Johnson, 2020

WL 1663360, at *6 (denying inmate’s motion for compassionate release for failure to exhaust

administrative remedies).

        Even if the Court entertained Gales’ motion on the merits, it would be without authority

to provide for temporary release or home confinement, as he requests. At most, § 3582(c) allows

a court to “reduce” a term of imprisonment if the requirements for compassionate release are

satisfied. 18 U.S.C. § 3582(c)(1)(A) (emphasis added). “By its plain terms, therefore, the statute

does not permit the Court” to order a defendant’s temporary release until the current health crisis

has abated. See United States v. Roberts, No. 18-CR-528-5 (JMF), 2020 WL 1700032, at *3

(S.D.N.Y. Apr. 8, 2020) (denying motion for compassionate release due to COVID-19 for failure

to exhaust and noting that § 3582(c)(1)(A) does not provide for temporary release). Further, the

authority to provide for home confinement rests with the BOP. See Tapia v. United States, 564

U.S. 319, 331, 131 S. Ct. 2382, 180 L. Ed. 2d 357 (2011) (holding “[w]hen a court sentences a

federal offender the BOP has plenary control, subject to statutory constraints, over ‘the

placement of the prisoner’s imprisonment,’ [18 U.S.C.] § 3621(b)]”); see, e.g., United States v.

                                                5
      Case: 1:19-cr-00251-SL Doc #: 579 Filed: 04/29/20 6 of 7. PageID #: 4051




Curry, No. 6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky. Feb. 8, 2019) (“Because the First

Step Act [of 2018] gives the Attorney General [or the BOP by designation of the Attorney

General] the discretion to determine if and when home confinement is appropriate, this Court

does not have the authority to grant [home confinement].”) (emphasis in original).

        The BOP has “begun immediately reviewing all inmates who have COVID-19 risk

factors, as described by the CDC,            … to determine which inmates are suitable for home

confinement.”           Fed         Bureau          of         Prisons,         Home           Confinement,

www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp, April 5, 2020 (last

accessed 4-28-2020).1 The BOP has instructed that “inmates do not need to apply to be

considered for home confinement” under this directive, but “any inmate who believes they are

eligible may request to be referred to Home Confinement and provide a release plan to their Case

Manager.” Id. The fact that the BOP has already begun to identify vulnerable inmates for release

to home confinement represents further proof that it is in the best position to quickly consider

whether the relief Gales now seeks is appropriate.




1
 According to the BOP’s website, the BOP has already increased home confinement by more than 40% since March
2020. Id. In fact, under § 12033(b)(2) of the Coronavirus Aid. Relief, and Economic Security Act (“CARES” Act),
Pub. L. No. 116-136, enacted March 27, 2020, the Attorney General now has the authority to “lengthen the
maximum amount of time for which the Director [of the BOP] is authorized to place inmates in home confinement
under 18 U.S.C. § 3624(c)(2) . . . .”




                                                      6
     Case: 1:19-cr-00251-SL Doc #: 579 Filed: 04/29/20 7 of 7. PageID #: 4052




   III. CONCLUSION

       For the foregoing reasons, as well as the reasons in the government’s brief opposing

compassionate release, Gales’ motion for a compassionate release is denied without prejudice.

       IT IS SO ORDERED.



Dated: April 29, 2020
                                             HONORABLE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE




                                               7
